—In two actions to recover damages, inter alia, for false arrest, which were joined for trial, the plaintiffs in both actions appeal from an order of the Supreme Court, Kings County (Jackson, J.), dated August 11, 1997, which denied their joint motion pursuant to CPLR 3126 to strike the defendants’ answers for their failure to comply with certain court-ordered discovery obligations.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in declining to strike the defendants’ answers in light of the ultimate compliance with the court-ordered discovery by the defendant City of New York (see, Smith v New York Tel. Co., 235 AD2d 529). Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.